[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                         SEPTEMBER 1, 2009
                            No. 09-11283                 THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                D. C. Docket No. 06-00135-CV-4-RH-WCS

CEASAR WHITE, JR.,


                                                          Plaintiff-Appellant,

                                 versus

FLORIDA DEPARTMENT OF HIGHWAY SAFETY
& MOTOR VEHICLES,

                                                         Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                          (September 1, 2009)

Before EDMONDSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       Ceasar White, Jr., proceeding pro se, appeals from the district court’s order

granting summary judgment to the Florida Department of Highway Safety and

Motor Vehicles (“FDHSMV”) on his racial discrimination failure-to-hire and

unlawful retaliation claims. For the reasons set forth below, we affirm.

                                             I.

       White, an African American, filed this pro se employment discrimination

action against FDHSMV, pursuant to Title VII of the Civil Rights Act of 1964.1

He generally alleged that FDHSMV discriminated against him on the basis of race

by failing to hire him as a Florida State Trooper. White subsequently filed a

second amended complaint, in which he alleged that, in response to filing this

lawsuit, FDHSMV retaliated against him by refusing to allow him to re-apply for

the position.

       After approximately two years of litigation, the parties each filed a motion

for summary judgment. In his motion, White asserted, inter alia, that several white

males were hired by FDHSMV, despite adverse information in their backgrounds.

Specifically, he asserted that some individuals had credit issues, some had arrest

records or driving records, some had been terminated from past employment, some

had poor military records, some had drug problems, and others lacked education


       1
        Although White also invoked the Age Discrimination in Employment Act in his original
complaint, he later voluntarily dismissed that claim.

                                             2
and experience.

      Relying on White’s employment application and admissions in his

deposition testimony, FDHSMV responded by emphasizing the significant adverse

information in White’s own background, including the facts that he: was

disciplined while in the Marine Corps three times under Article 15 of the Uniform

Code of Military Justice for disobeying orders and convicted by Court Martial on

the fourth such charge; was dismissed from the Mississippi Highway Patrol

Academy based on his attitude; “fixed” traffic tickets and asked other officers to do

the same; had been involved in several traffic accidents and received several

vehicular citations; had financial problems; and omitted information on his

employment application. As a result, FDHSMV argued that White had not made

out a prima facie case on his racial discrimination claim because he did not point to

any similarly situated non-minority individuals who were hired. In this respect, it

relied on an affidavit by a Lieutenant Castleberry, indicating that FDHSMV did not

hire White due to the numerous issues in his background.

      The magistrate ultimately issued a report, recommending that summary

judgment be granted in FDHSMV’s favor. With respect to White’s racial

discrimination claim, the magistrate found that White failed to make out a

prima facie case because he could not show that any similarly situated



                                          3
non-minority applicant was treated differently. In this regard, the magistrate found

that, while White presented evidence “that particular persons had issues with credit

problems, an arrest or criminal history, a problem in the military, no college degree

and the like,” he had not “pointed to one person” who was hired that had the same

“number of problems in [as] many areas” as he had. Alternatively, the magistrate

also concluded that, in light of White’s background, FDHSMV had legitimate,

non-discriminatory reasons for not hiring him, none of which were shown to be

pretextual. The magistrate also dismissed White’s retaliation claim on the ground

that White had failed to exhaust his administrative remedies, as the events giving

rise to the claim occurred after the commencement of the instant lawsuit.

Overruling White’s objections, the district court adopted the magistrate’s report

and granted summary judgment to FDHSMV.

                                           II.

      We review the grant of summary judgment de novo. Rioux v. City of

Atlanta, Ga., 520 F.3d 1269, 1274 (11th Cir. 2008). “Summary judgment is

rendered ‘if the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of

law.’” Id. (quoting Fed.R.Civ.P. 56(c)). “In making this assessment, the Court



                                            4
must view all the evidence and all factual inferences reasonably drawn from the

evidence in the light most favorable to the nonmoving party, and must resolve all

reasonable doubts about the facts in favor of the non-movant.” Id. (quotations and

citations omitted).

      “Title VII prohibits employers from discriminating ‘against any individual

with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.’”

McCann v. Tillman, 526 F.3d 1370, 1373 (11th Cir.) (quoting 42 U.S.C.

§ 2000e-2(a)), cert. denied, 129 S.Ct. 404 (2008). Where, as in this case, there is

no direct evidence of discrimination, the plaintiff is required to “prove

discrimination through circumstantial evidence, using the burden-shifting

framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93

S.Ct. 1817, 36 L.Ed.2d 668 (1973).” Id.

      A plaintiff may establish a prima facie case of racial discrimination by

showing that: 1) he belongs to a protected class; 2) he was qualified to do the job;

3) he was subjected to an adverse employment action; and 4) his employer treated

similarly situated employees outside his class more favorably. Crawford v.

Carroll, 529 F.3d 961, 970 (11th Cir. 2008). “Under this framework, if the

plaintiff establishes a prima facie case, the burden shifts to the employer to



                                           5
articulate some legitimate, nondiscriminatory reason for the adverse employment

action.” Id. at 976 (quotation omitted). “If the employer does this, the burden

shifts back to the plaintiff to show that the employer’s stated reason was a pretext

for discrimination.” Id. “A reason is not [a] pretext for discrimination unless it is

shown both that the reason was false, and that discrimination was the real reason.”

Brooks v. County Com’n of Jefferson County, Ala., 446 F.3d 1160, 1163 (11th

Cir. 2006) (quotation omitted).

                                              III.

       White’s only argument on appeal attacking the merits of the district court’s

summary judgment order is that FDHSMV “hired individuals outside [his]

protected class that had greater background issues” than he did.2 For support,

White asserts, as he did below, that there were “individuals that had arrest records,

individuals that had actually been disciplined as law enforcement officers,

individuals with drug use issues, individuals that had bankruptcy issues, and

finally, individuals that were not even qualified to perform the job.”

       However, White’s assertion is insufficient to make out a prima facie case of

discrimination, as he has not identified any non-minority individual who was hired


       2
           White has abandoned any argument on appeal challenging the dismissal of his unlawful
retaliation claim. See Horsley v. Feldt, 304 F.3d 1125, 1128, 1131 n.1 (11th Cir. 2001) (arguments
not raised by a pro se litigant on appeal are abandoned).


                                                6
with a background “nearly identical” to his. See Maniccia v. Brown, 171 F.3d

1364, 1368 (11th Cir. 1999) (“We require that the quantity and quality of the

comparator’s misconduct be nearly identical . . . .”). As the district court correctly

explained, this is so because, while White may have shown that some non-minority

individuals had isolated issues in their backgrounds, he failed to identify any such

individual that had the same “number of problems in [as] many areas” as he had.

For this same reason, the district court also correctly found that, even assuming

arguendo that White did make out a prima facie case of discrimination, he failed to

show that FDSHMV’s legitimate, non-discriminatory reason for failing to hire him

– the adverse information in his background – was a pretext for discrimination.

See Silvera v. Orange County School Bd., 244 F.3d 1253, 1259-62 (11th Cir.

2001). Accordingly, we affirm the grant of summary judgment to FDHSMV.3

       AFFIRMED.




       3
          White also raises a number of miscellaneous arguments in his brief relating to the
underlying litigation, but we conclude that they are all plainly without merit.

                                             7